DETAILED ACTION
The present office action is in response to claims filed on 05/05/2020.  Claims 1 – 15 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 09/12/2022 has been entered.  Claims 16 – 20 were cancelled.  Claims 1 – 20 are currently pending in the application.   

Response to Arguments
Applicant’s arguments with respect to Claim 1 and Claim 16 have been fully considered but are not persuasive. 
Regarding the argument “the Lyn ceiling panel functions in exactly the opposite manner as the panel of amended claim 1, with air flowing in a radial direction upstream from the grill 11 and being discharged from the grille in the axial direction”, as recited on Page 5 of the Remarks, the Examiner respectfully disagrees. 
 As illustrated in Figure 3b, the air flow turns to the axial (vertical) direction just upstream of passing through the grille.  Therefore, Lyu satisfies “air flowing in an axial direction upstream from the diffuser” in amended Claim 1.
The spiral slot taught by Wassmuth is relied upon in the 35 U.S.C. 103 rejection of Claim 1.  Since the air discharges radially from Wassmuth’s spiral slot diffuser, the combination of Lyu and Wassmuth teaches each and every limitation of amended Claim 1.
Regarding the argument “the intended purpose of the Lyu invention is to cause conditioned air to be discharged in the vertical direction… as such, any modification of Lyu to arrive at the subject matter of amended Claim 1 is necessarily a non-obvious modification… the invention being modified unsatisfactory for its intended purposes”, as recited on Page 6 of the Remarks, it is noted the figure in which the Applicant relies upon (Figure 1) for the basis of this argument is prior art.  The Examiner does not rely on Figure 1 in the rejection (only Figures 2, 3A, and 3B).
See Lyu Col. 2, lines 3-4, which recites “Fig. 1 is a perspective view of a ceiling grille for an air conditioner, of the prior art”. 
Regarding the argument “the opposite ends (c,d) of the identified spiral slot (S) are not coplanar in the closed position of the Wassmuth device”… therefore a prima facie case of obviousness cannot be established based on the prior art”, as recited on Pages 6-7 of the Remarks, the Examiner respectfully disagrees.
A plane can be established between any two points, such as end c and end d.  Accordingly, in any position of the spiral slot, c and d can be considered coplanar. 
To overcome this rejection, the Examiner suggests further reciting that the opposite ends are coplanar with the base in the closed position (support found in Applicant’s Figure 2). 
Please see the rejection of Claim 16 below for further detail.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu (U.S. Patent No. 6,149,513) in view of Wassmuth, Kurth and Co. (Patent Publication No. GB391324A, provided by Applicant with IDS filed 05/05/2020).
Regarding Claim 1, Lyu shows (Figures 2, 3A, and 3B):
A vehicle interior panel (roof panel, Col. 1, line 7) comprising
an air discharge opening (the opening in the roof panel to which 10 is attached) and a diffuser (10) spanning (a diffuser is inserted into an opening and spans the opening to guide the discharging air) the opening (the opening in the roof panel to which 10 is attached), wherein
air (air flowing through the diffuser) flowing in (as illustrated by the air flow arrows in Figure 3b) an axial direction (as illustrated by the air flow arrows in Figure 3B, the flow of air changes to an vertical/axial direction upstream of 10) upstream from (the upstream side of 10 is the top side of 10, as illustrated in Figure 3b) is discharged from (as illustrated by the air flow arrows in Figure 3b) the diffuser (10).
However, Lyu lacks showing the diffuser has a spiral slot formed therethrough such that changing an axial distance between opposite ends of the slot changes an air flow capacity of the diffuser, wherein the air is discharged from the diffuser in a radial direction.  
In the same field of endeavor of diffusers, Wassmuth, Kurth and Co. teaches (Figures 1, 2, and 3):
It is known in the diffuser (diffuser illustrated in Figures 1, 2, and 3) art to provide:
a spiral slot (S) formed therethrough (as illustrated in Figure 3) such that changing an axial distance (the axial distance between c and d) between opposite ends (c and d) of the slot (S) changes (“the turns of the spiral band S will be caused to telescope and the inner margins of said turns will move towards one another, thus throttling the inlets to the passages between the turns of the spiral band. By this means, the quantity of fluid flowing through the distributing element can be regulated at will”, Page 2, lines 74-81) an air flow capacity (“quantity of fluid flowing through the distributing element”, Page 2, lines 79-81) of the diffuser (diffuser illustrated in Figures 1, 2, and 3), wherein air (air flowing through a) in an axial direction (vertical direction through a, as illustrated in Figure 1) upstream from (a is located upstream of S) from the diffuser (diffuser illustrated in Figures 1, 2, and 3) is discharged from (via S) the diffuser (diffuser illustrated in Figures 1, 2, and 3) in a radial direction (the spiral of S imparts a radial discharge flow from the diffuser) . 
Further, “this provides means for adjusting the turns of the spiral band relatively to one another in such a way as to control the passages between them”, Page 1, lines 79-81.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the diffuser shown by Lyu to include a spiral slot formed therethrough to discharge the air from the diffuser in a radial direction such that changing an axial distance between opposite ends of the slot changes an air flow capacity of the diffuser, as taught by Wassmuth, Kurth and Co., to increase controllability over the air exiting the diffuser by adjusting the turns of the spiral band relatively to one another in such a way as to control the passages between them.

Regarding Claim 2, the combination of Lyu (Figures 2, 3A, and 3B) and Wassmuth, Kurth and Co. (Figures 1, 2, and 3) teaches:
The diffuser (Wassmuth: diffuser illustrated in Figures 1, 2, and 3) has a closed condition (Wassmuth: position in which the gap between S is eliminated) at which air flow (the flow of air through the diffuser) from the air discharge opening (Lyu: the opening in the roof panel to which 10 is attached) is blocked (Wassmuth: “by closing the turns of the spiral together, it is possible to reduce the quantity of fluid issuing from the distribution to an almost negligible quantity”, Page 3, lines 2-7). 

Regarding Claim 3, the combination of Lyu (Figures 2, 3A, and 3B) and Wassmuth, Kurth and Co. (Figures 1, 2, and 3) teaches
Said opposite ends (Wassmuth: c and d) are coplanar (as illustrated in Figures 2 and 3, c and d are coplanar in the closed position) in the closed position (Wassmuth: position in which the gap between S is eliminated).

Regarding Claim 4, the combination of Lyu (Figures 2, 3A, and 3B) and Wassmuth, Kurth and Co. (Figures 1, 2, and 3) teaches
One (Wassmuth: c) of said opposite ends (Wassmuth: c and d) is stationary (Wassmuth: as illustrated in Figure 1, c is the end that remains stationary) relative to the air discharge opening (Lyu: the opening in the roof panel to which 10 is attached), and wherein said air flow capacity (Wassmuth: “the turns of the spiral band S will be caused to telescope and the inner margins of said turns will move towards one another, thus throttling the inlets to the passages between the turns of the spiral band. By this means, the quantity of fluid flowing through the distributing element can be regulated at will”, Page 2, lines 74-81; therefore, when the turns expand away from each other, the air flow increases) (“quantity of fluid flowing through the distributing element”, Page 2, lines 79-81) increases (when the other (Wassmuth: d) of the opposite ends (Wassmuth: c and d) moves in a downstream direction (Wassmuth: the position of d in Figure 1 is moved in the downstream direction from c)

Regarding Claim 5, the combination of Lyu (Figures 2, 3A, and 3B) and Wassmuth, Kurth and Co. (Figures 1, 2, and 3) teaches
The diffuser (Wassmuth: diffuser illustrated in Figures 1, 2, and 3) forms a part of (Lyu: as illustrated in Figure 3A, the diffuser forms a part of a decorative panel on the vehicle roof) of a decorative side (Lyu: the side facing the interior of the vehicle compartment) of the panel (Lyu: roof panel, Col. 1, line 7).

Regarding Claim 6, the combination of Lyu (Figures 2, 3A, and 3B) and Wassmuth, Kurth and Co. (Figures 1, 2, and 3) teaches
The diffuser (Wassmuth: diffuser illustrated in Figures 1, 2, and 3) is formed of a single piece (Wassmuth: as illustrated in Figure 3, the spiral is formed of a single piece) from a sheet material (Wassmuth: the sheet of material in which the spiral was cut into) with the spiral slot (Wassmuth: S) formed through (Wassmuth: as illustrated in Figures 1, , and 3) the sheet material (Wassmuth: the sheet of material in which the spiral was cut into).

Regarding Claim 7, the combination of Lyu (Figures 2, 3A, and 3B) and Wassmuth, Kurth and Co. (Figures 1, 2, and 3) teaches:
The spiral slot (Wassmuth: S) is formed at an oblique angle (Wassmuth: as illustrated in Figure 1) such that a spiral edge (Wassmuth: the outer edge of S, as illustrated in Figure 1) at an outer side (Wassmuth: the exterior side of S, as illustrated in Figure 1) of the diffuser (Wassmuth: diffuser illustrated in Figures 1, 2, and 3) lies radially outward from (Wassmuth: as illustrated in Figure 1, the outer spiral edge lies radially outwardly from the corresponding inner spiral edge) a corresponding spiral edge Wassmuth: the inner edge of S, as illustrated in Figure 1) at an inner side (Wassmuth: the interior side of S, as illustrated in Figure 1) of the diffuser (Wassmuth: diffuser illustrated in Figures 1, 2, and 3).

Regarding Claim 8, the combination of Lyu (Figures 2, 3A, and 3B) and Wassmuth, Kurth and Co. (Figures 1, 2, and 3) teaches:
The diffuser (Wassmuth: diffuser illustrated in Figures 1, 2, and 3) comprises a central portion (Wassmuth: s), a base (Wassmuth: b) surrounding (Wassmuth: as illustrated in Figure 1) the central portion (Wassmuth: s), and a spiral strip (Wassmuth: l) interconnecting (Wassmuth: as illustrated in Figure 1) the central portion (Wassmuth: s) and the base (Wassmuth: b). 

Regarding Claim 9, the combination of Lyu (Figures 2, 3A, and 3B) and Wassmuth, Kurth and Co. (Figures 1, 2, and 3) teaches:
Portions (Wassmuth: each individual l, as illustrated in Figure 1) of the spiral strip (Wassmuth: l) oppose each other (Wassmuth: as illustrated in Figure 1) across the spiral slot (Wassmuth: S), said portions (Wassmuth: each individual l, as illustrated in Figure 1) being in contact with each other (Wassmuth: as illustrated in Figures 2 and 3, in the closed position, the l’s are in contact with one another) when the diffuser (Wassmuth: diffuser illustrated in Figures 1, 2, and 3) is in a closed condition (Wassmuth: position in which the gap between S is eliminated) and axially spaced apart from each other (Wassmuth: as illustrated in Figure 1, the l’s are axially spaced apart from each other in an open condition) when the diffuser (Wassmuth: diffuser illustrated in Figures 1, 2, and 3) is in an open condition (Wassmuth: open condition illustrated in Figure 1).

Regarding Claim 10, the combination of Lyu (Figures 2, 3A, and 3B) and Wassmuth, Kurth and Co. (Figures 1, 2, and 3) teaches:
The central portion (Wassmuth: s), the base (Wassmuth: b), and the spiral strip (Wassmuth: l) all lie in the same plane (Wassmuth: as illustrated in Figures 2 and 3) when the diffuser (Wassmuth: diffuser illustrated in Figures 1, 2, and 3) is in the closed condition (Wassmuth: position in which the gap between S is eliminated).

Regarding Claim 11, the combination of Lyu (Figures 2, 3A, and 3B) and Wassmuth, Kurth and Co. (Figures 1, 2, and 3) teaches:
The diffuser (Wassmuth: diffuser illustrated in Figures 1, 2, and 3) is not adjustable (Wassmuth: as illustrated in Figure 1, the angle in which the air exits the diffuser is not adjustable, only the spiral spacing is adjustable) to change a direction of airflow (Wassmuth: the direction of the air exiting the diffuser) from the diffuser (Wassmuth: diffuser illustrated in Figures 1, 2, and 3).

Regarding Claim 13, the combination of Lyu (Figures 2, 3A, and 3B) and Wassmuth, Kurth and Co. (Figures 1, 2, and 3) teaches:
The diffuser (Wassmuth: diffuser illustrated in Figures 1, 2, and 3) is biased toward (Wassmuth: the diffuser remains in its closed position until an operator rotates the shaft) a closed condition (Wassmuth: position in which the gap between S is eliminated).

Regarding Claim 16, Lyu shows (Figures 2, 3A, and 3B):
A vehicle interior panel (roof panel, Col. 1, line 7) comprising
an air discharge opening (the opening in the roof panel to which 10 is attached) and a diffuser (10) spanning (a diffuser is inserted into an opening and spans the opening to guide the discharging air) the opening (the opening in the roof panel to which 10 is attached), wherein
the diffuser (10) has a closed condition (closed condition illustrated in Figure 3a). 
However, Lyu lacks showing the diffuser has a spiral slot formed therethrough such that changing an axial distance between opposite ends of the slot changes an air flow capacity of the diffuser, wherein said opposite ends are coplanar in the closed consition.  
In the same field of endeavor of diffusers, Wassmuth, Kurth and Co. teaches (Figures 1, 2, and 3):
It is known in the diffuser (diffuser illustrated in Figures 1, 2, and 3) art to provide:
a spiral slot (S) formed therethrough (as illustrated in Figure 3) such that changing an axial distance (the axial distance between c and d) between opposite ends (c and d) of the slot (S) changes (“the turns of the spiral band S will be caused to telescope and the inner margins of said turns will move towards one another, thus throttling the inlets to the passages between the turns of the spiral band. By this means, the quantity of fluid flowing through the distributing element can be regulated at will”, Page 2, lines 74-81) an air flow capacity (“quantity of fluid flowing through the distributing element”, Page 2, lines 79-81) of the diffuser (diffuser illustrated in Figures 1, 2, and 3), wherein 
the diffuser (diffuser illustrated in Figures 1, 2, and 3) has a closed position (closed position when e/f/g is located proximate h along the spindle s) in which said opposite ends c and d) are coplanar (the plane from end c to end d; as a plane can extend between any two points, c and d are coplanar in the closed position) is discharged from (via S) the diffuser (diffuser illustrated in Figures 1, 2, and 3) in a radial direction (the spiral of S imparts a radial discharge flow from the diffuser) . 
Further, “this provides means for adjusting the turns of the spiral band relatively to one another in such a way as to control the passages between them”, Page 1, lines 79-81.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the diffuser shown by Lyu to include a spiral slot formed therethrough to discharge the air from the diffuser in a radial direction such that changing an axial distance between opposite ends of the slot changes an air flow capacity of the diffuser, as taught by Wassmuth, Kurth and Co., to increase controllability over the air exiting the diffuser by adjusting the turns of the spiral band relatively to one another in such a way as to control the passages between them.

Regarding Claim 17, the combination of Lyu (Figures 2, 3A, and 3B) and Wassmuth, Kurth and Co. (Figures 1, 2, and 3) teaches:
Air (Lyu: air flowing through the diffuser) flowing in (Lyu: as illustrated by the air flow arrows in Figure 3b) an axial direction (Lyu: as illustrated by the air flow arrows in Figure 3B, the flow of air changes to an vertical/axial direction upstream of 10) upstream from (Lyu: the upstream side of 10 is the top side of 10, as illustrated in Figure 3b) is discharged from (Lyu: as illustrated by the air flow arrows in Figure 3b) the diffuser (Wassmuth: diffuser illustrated in Figures 1, 2, and 3, as combined in Claim 16 above) in a radial direction (Wassmuth: the spiral of S imparts a radial discharge flow from the diffuser).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lyu (U.S. Patent No. 6,149,513) and Wassmuth, Kurth and Co. (Patent Publication No. GB391324A, provided by Applicant with IDS filed 05/05/2020), as recited in Claim 1 above, further in view of Salter et al. (U.S. Pre-Grant Publication No. 2018/0257553).
Regarding Claim 12, the combination of Lyu and Wassmuth teaches the claimed invention except a light source located upstream from the diffuser such that light from the light source is emitted through the spiral slot when the diffuser is in an open condition.
In the same field of endeavor of vehicle interior panels (roof illustrated in Figure 8), Salter teaches (Figure 8):
It is known to provide a light source (10c) located upstream (“the vents 44 may include a third luminescent structure 10c therein”, Paragraph 0062) from the diffuser (44) such that light (light in an array of colors, such as blue and red, Paragraph 0062) from the light source (10c) is emitted through the he diffuser (44) in an open condition (the open position of 44).
Further, “the vents 44 may luminesce in a first color when heated air is exiting through the vents and a second color when cooled air is supplied from the vents”, Paragraph 0062.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the diffuser taught by the combination of Lyu and Wassmuth to include a light source upstream of the diffuser, as taught by Salter, to provide visual indication of the temperature of the air exiting the diffuser.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lyu (U.S. Patent No. 6,149,513) and Wassmuth, Kurth and Co. (Patent Publication No. GB391324A, provided by Applicant with IDS filed 05/05/2020), as recited in Claim 1 above, further in view of Avendano Arenas et al. (U.S. Pre-Grant Publication No. 2017/0129313)
Regarding Claim 15, the combination of Lyu and Wassmuth teaches the claimed invention except the panel is configured to deliver an air freshening agent through the diffuser.
In the same field of endeavor of vehicle diffusers (air vent register for a vehicle, title), Avendano Arenas teaches (Figure 5):
It is known for a vehicle diffuser (100) to be configured (via 108) to deliver an air freshening agent (the scent dispensed by 108) though (“scent-dispensing chamber housing 108 is attached to a bottom portion of the vent register housing 102, thereby placing the scent-dispensing chamber in the path of airflow exiting an HVAC duct and passing through the register 100”, Paragraph 0027).
 Further, “it is common to utilize air fresheners, scent capsules or cartridges, and the like to mask or remove undesirable odors, or to provide a desired aroma to a portion of a vehicle such as a passenger cabin interior”, Paragraph 0002. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the diffuser taught by the combination of Lyu and Wassmuth to deliver an air freshening agent, as taught by Avendano Arenas, to mask or remove undesirable odors from the vehicle passenger compartment or to provide a desired aroma to the vehicle passenger compartment. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 14, the combination of Lyu and Wassmuth teaches the diffuser, wherein by rotating disc f, the axial spacing distance increases (see Wassmuth Figure 1).  
However, the prior art, either alone or in combination, does not provide motivation to modify Wassmuth’s diffuser to be passively regulated such that increased pressure upstream of the diffuser causes said axial distance to increase.
Claims 18 – 20 are allowed.
Regarding Claim 18, the allowable subject matter of Claim 14 is incorporated into the claim.
Please see the discussion of Claim 14 above for further detail.
Claims 19 – 20 are allowable for their dependency on Claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
11/29/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762